DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The disclosure is objected to because of the following informalities: paragraph [0012] references claims 1-4 which have been canceled; reference to specific claims is improper and should be avoided. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 18-21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 11, the recitation “the clustered pieces” lacks positive antecedent basis in the claims.  It is unclear as to whether or not this recitation refers back to the previously set forth “cluster points” in line 3.  If so, it is suggested that consistent language be used to avoid confusion.   Also, in line 2, it appears that there is a word or words missing between “surface” and “the”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanizumi et al (EP2543622 A1).

With respect to claim 10, Tanizumi et al disclose a guide information display apparatus, comprising: a data display section 33; a data acquisition section 30 that acquires image data of a suspended load region taken by a camera 30, and surface shape data of an object in the suspended load region scanned by a laser scanner (para. [0068]), and a data processing section 32 that creates a guide frame corresponding to the object based on the surface shape data and causes the guide frame to be displayed on the data display section while superimposing the created guide frame on the object in the image data (see figures 3A-3c; 4A-4B). 

With respect to claim 16, Tanizumi et al disclose a work machine 10 comprising the guide information display apparatus according to claim 10. 


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including wherein the surface shape data is point cloud data acquired by scanning from a top surface the object in the suspended load region, and the object includes a suspended load and a ground object in the suspended load region.  Claims 12-15 and 17-26 depend either directly or indirectly from claim 11.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strahl et al disclose a work area monitoring system for lifting machines. Laitasalmi et al disclose a positioning means for a lifting machine. Rudy et al disclose a visual monitoring system. Stocker et al disclose a dynamic protective envelope for crane suspended loads. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/